Citation Nr: 1455347	
Decision Date: 12/16/14    Archive Date: 12/24/14	

DOCKET NO.  12-08 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE
 
Entitlement to service connection for the residuals of a low back injury.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESS AT HEARING ON APPEAL
 
The appellant
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1965 to October 1968.  
 
This case comes before the Board of Veterans Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
For reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  
 
 
REMAND
 
A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed low back disability.  In pertinent part, it is contended that the Veteran's current low back pathology is the result of an incident in service, at which time the Veteran injured his lower back while changing a truck tire.  
 
Service treatment records, including a service separation examination of August 1968, are negative for evidence of a low back disability.  In February 2013, however, statements were received from two private physicians who alluded to finding that the appellant's low back disability may have had its origin during his active service.  Significantly, to date, the Veteran has yet to undergo a VA medical examination for the purpose of determining the nature and etiology of his claimed low back disability.  Under the circumstances, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claim for service connection for a low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2007).  
 
Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:  
 
1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to February 2012, the date of the most recent VA outpatient treatment of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.
 
2.  The Veteran should then be afforded a VA orthopedic examination in order to determine the exact nature and etiology of his claimed low back disability.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.
 
Following completion of the aforementioned examination, the examiner must specifically address whether the Veteran currently suffers from a chronic, clinically-identifiable low back disorder, and, if so, whether such pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the orthopedic examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  
 
The examining physician is advised that he/she must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The physician is advised that while the Veteran is not competent to state that he has suffered from a specific lumbar disorder since service, he is competent to state that he has had back pain since active duty.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  
  
3.  The AOJ should then review the aforementioned examination report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  
 
4.  The AOJ should then readjudicate the Veteran's claim for service connection for the residuals of a low back injury.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claim for benefits since March 2012.  An appropriate period of time should be allowed for response.  
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2014).


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



